UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7188



SYLVESTER A. RICHARDSON,

                                             Petitioner - Appellant,

          versus


DAVID ROBINSON,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:06-cv-00171-JRS)


Submitted:   December 14, 2006         Decided: December 20, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sylvester A. Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sylvester A. Richardson seeks to appeal the district

court’s order dismissing without prejudice his 28 U.S.C. § 2254

(2000) petition for failure to pay the partial filing fee.                      The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).             A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                        28 U.S.C.

§   2253(c)(2)    (2000).     A   prisoner    satisfies     this    standard     by

demonstrating     that    reasonable     jurists    would     find       that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.           Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                 We have

independently reviewed the record and conclude that Richardson has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.                We deny Richardson’s

motion to consolidate.       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately    presented       in   the

materials     before   the   court   and     argument   would      not    aid   the

decisional process.



                                                                         DISMISSED


                                     - 2 -